        Case 4:21-cv-00879 Document 1 Filed on 03/17/21 in TXSD Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION
JENTEL JOHNSON                       §
                                     §
     Plaintiff,                      §
V.                                   §    Civil Action No. 4:21-cv-879
                                     §
CONTRACT FREIGHT, INC.               §
     Defendant.                      §

                                       NOTICE OF REMOVAL

         Defendant, CONTRACT FREIGHT, INC., through undersigned counsel, petition this

court pursuant to 28 U.S.C. §1441 and 1446, for removal of this action currently filed in the

157th Judicial District Court of Harris County, Texas. In support of this petition, Defendant

states as follows:

                                            BACKGROUND

         1.    On January 26, 2021, Plaintiff, JENTEL JOHNSON, filed an Original Petition

against CONTRACT FREIGHT, INC. alleging personal injury damages as a result of a motor

vehicle accident. This Petition is styled, Jentel Johnson v. Contract Freight, Inc.; Cause No.

2021-09161; and was filed in the 157th Judicial District Court of Harris County, Texas.

         2.    The Original Petition was filed on February 12, 2021, and served on Defendant on

March 3, 2021. This Notice of Removal is filed with this Court within thirty (30) days of service

of the initial pleading upon the removing Defendant, as required by 28 U.S.C. § 1446(b).

         3.    The state court action was on file in Harris County. Therefore, Defendant is entitled

to remove this action to the United States District Court for the Southern District of Texas,

Houston Division.

         4.    Plaintiff, Jentel Johnson is a resident of the state of Texas.

         5.    Defendant, CONTRACT FREIGHT, INC., is a Missouri corporation with its


634317.1 PLD 0001426 21577 ERB
        Case 4:21-cv-00879 Document 1 Filed on 03/17/21 in TXSD Page 2 of 3




properties and offices in Joplin, Missouri.

         6.    The basis for the removal is diversity jurisdiction under 28 U.S.C. § 1332. Plaintiff

has alleged negligence and personal injury arising out of a motor vehicle accident and has pled

that damages are in excess of $1,000,000. See Section IV of Plaintiff’s Original Petition.

Therefore, jurisdiction in this court is proper.

         7.    The District Clerk for Harris County, Texas and Plaintiff has been given written

notice of the filing of this Notice of Removal.

         8.    Defendant, therefore, respectfully requests the removal of this action from the 157th

Judicial District Court of Harris County, Texas.

                                                       Respectfully submitted,

                                                       LORANCE THOMPSON

                                                       _________________________________
                                                       Eric R. Benton
                                                       Attorney-in-Charge
                                                       SBN: 00797890
                                                       Federal ID: 20751
                                                       2900 North Loop West, Suite 500
                                                       Houston, Texas 77092
                                                       Telephone: (713) 868-5560
                                                       Facsimile: (713) 864-4671
                                                       E-Mail: erb@lorancethompson.com
                                                       Attorney for Defendants




634317.1 PLD 0001426 21577 ERB
        Case 4:21-cv-00879 Document 1 Filed on 03/17/21 in TXSD Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 17th day of March, 2021, a true and correct copy of the
foregoing instrument was served by facsimile, e-file, U.S. Mail and/or certified mail, return
receipt requested, to the following counsel of record:

Anthony G. Buzbee
Ryan S. Pigg
Cornelia Brandfield-Harvey
THE BUZBEE LAW FIRM
JPMorgan Chase Tower
600 Travis Street, Suite 7300
Houston, Texas 77002
Email: tbuzbee@txattorneys.com
Email: rpigg@txattorneys.com
Email: cbrandfieldharvey@txattorneys.com




                                                  Eric R. Benton




634317.1 PLD 0001426 21577 ERB
